Title: To Benjamin Franklin from Robert Morris: Two Letters, 23 May 1782
From: Morris, Robert
To: Franklin, Benjamin


I.
Dear Sir,
Office of Finance, 23d. May, 1782.
I received last Evening your Letters by the Alliance, Captain Barry, who having come within our Capes, was chased out again by a Ship of the Line. She arrived at New-London. I have only Time to acknowlege, but not to answer yours. Captain Barry’s Orders were such that he was right not to stay longer than he did in France, and therefore I must pray you to excuse his Inattention to your Requests. The Express is just going off. I have written you by the Opportunity which is to carry this Letter, and have only Time to add, that I am, with great Respect and Esteem, Sir, your most obedient & humble Servant
Robt Morris

  
  His Excellency Benjamin Franklin Esquire, Minister plenipotentiary of the United States of America.
  Second
Endorsed: Mr Morris May 23. 82 Arrival of the Alliance.
 
II.
Sir
Office of Finance 23d. May 1782
The Minister has been so kind as to delay his Express until I could write this Letter. You mention in yours of the fourth of March that on Friday (then) last the Minister informed you we should have six Millions paid quarterly, &c and that you should now be able to face the Loan Office and other Bills and your Acceptances in favor of Mr. Beaumarchais. You are not unacquainted with the Disputes which have subsisted with Respect to Mr. Beaumarchais Demand. Whether or not the Monies were originally advanced to him by the Court is not at present to be brought into question by me because it involves many Things which are better adjusted by the Court themselves than by any Communications to or with others. I am only to observe that if the very considerable Sum which is now payable to that Gentleman forms a Deduction from the pecuniary Aid afforded us the Remainder will be extremely incompetent to the Purposes intended by it. There can be no Doubt that your Acceptances must be paid but I have always expected that you would have been enabled to do it by a special Grant for that Purpose or by an Assumption of the Payment on the Part of the Court. I shall not enter into the Mode of arranging this Business but I must not refrain from observing that the great Object now is to prosecute the War, that the Articles which may have been furnished for the Sum payable to Mr Beaumarchais must long since have been applied and expended, that our Necessities now are as pressing as they possibly can be, and that every Thing which adds to their weight is extremely distressful.
You will have observed Sir that I have already made my Dispositions as to the six Millions granted for the current Year. I shall go on to draw as Occasion Offers for all the Monies which may be in Mr. Grand’s Possession making Allowance for the Shipments of Money directed in my Letter to him. If therefore any Part of this Sum should be otherwise disposed of it might produce the most dangerous Consequences.
With great Respect and Esteem I am Sir your most obedient and humble Servant
Robt Morris

 
  His Excellency Benjamin Franklin Esqr. Minister plenipotentiary of the United States of America
  Copy
Endorsed: Office of Finance May 23. 1782
 